SCHUMAN, J.,
concurring.
I agree with the majority that the phrase “amount paid” in ORS 742.504(7)(c) could plausibly refer to the net payment that a workers’ compensation or disability insurer pays to an insured, that is, the full amount paid minus any amount recouped from the tortfeasor’s insurer. I can also join with the majority as it takes the convoluted journey required by PGE v. Bureau of Labor and Industries, 317 Or 606, 610, 859 P2d 1143 (1993), in order to reach the legislative history, and I agree with the inference the majority draws from that history. In other words, if we were writing on a blank slate, I would not write separately.
But we do not write on a blank slate. The slate contains Pitchford v. State Farm Mut. Auto. Ins. Co., 147 Or App 9, 934 P2d 616, rev den 325 Or 621 (1997), and Estate of Linda Greenslitt v. Farmers Ins. Co., 156 Or App 75, 964 P2d 1129, rev allowed 329 Or 438 (1999), rev dismissed 331 Or 692 (2001), and the majority’s efforts to distinguish those cases leaves me impressed but unpersuaded. In those cases, this court stated (again under the whip of PGE) in the strongest and clearest terms that the words “paid and payable” in the exact section of the exact statute at issue here were absolutely unambiguous. We did not equivocate or look to legislative intention. The majority correctly points out that in *132Estate of Greenslitt and Pitchford we did not decide the precise question at issue here. That is true. But we did decide the exact and complete meaning of the words that must be used to decide the question here. In those cases, this court announced in essence that “paid” referred to gross payments. Now, the majority announces that the same word in the same statute refers to net payments.
To justify this conclusion, the majority asserts that “language * * * may be unambiguous in one context but not another.” 177 Or App at 130. I respectfully disagree. The meaning of a word varies, of course, depending on its context, that is, the other words that surround it, the function or genre of the work in which it appears, the nature of the linguistic community that produced it, the entire cultural complex in which it is embedded. But the theory that the meaning of words can vary according to the context of the reader or the reader’s interpretive community is contrary to bedrock assumptions about the rule of law, in particular that laws apply equally to different people and across different situations.
I would therefore decide this case as the majority does up to the point at which it takes up Pitchford and Estate of Greenslitt. At that point, I would limit those cases to their own facts and frankly disavow their absolutist definition of “paid.”